Citation Nr: 0507718	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-18 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a periods of active duty in the United 
States Marine Corps (USMC) from August 1983 to April 1990.  
The veteran also had period of active service in the United 
States Coast Guard Reserve (USCGR) from January 2001 to May 
2001.  In addition, a September 2001 Standard Travel Order 
indicated that the veteran was redeployed for active duty 
from September 2001 to October 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the veteran's claim in 
March 2003 in order to schedule him for a hearing at the RO 
before a Judge from the Board.  In an April 2003 statement, 
the veteran withdrew his request for a personal hearing 
before a Judge from the Board at the RO.   

In January 1999 and September 2000 statements, the veteran 
raised a claim for entitlement to service connection for 
residuals of a right cheek injury.  This claim is referred to 
the RO for proper action.    

The issue of entitlement to an increased rating for residuals 
of fractured left orbital floor was certified to the Board by 
the RO in the August 2002 VA Form 8.  However, the Board 
notes that the veteran did not file a substantive appeal for 
that issue.  Consequently, in such an instance, the Board 
does not have jurisdiction to review that issue, as it has 
not been appealed by the veteran.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board notes that additional service medical records from 
the veteran's most recent period of active service with the 
USCGR may exist.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
Department or agency, and will end its efforts only if VA 
concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. § 3.159 (c)(2) 
(2004).

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) was enacted since the issuance of the 
statement of the case (SOC) in September 2000.  Although the 
veteran was sent a letter, pursuant to 38 U.S.C.A. § 5103(a), 
to meet the new notice requirements of the VCAA, he has not 
been informed concerning the elimination of the requirement 
concerning submission of a well-grounded claim, or of the 
promulgation of regulations related to enactment of the VCAA.  
The RO will have an opportunity to address these matters in a 
supplemental SOC.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain the veteran's service medical 
records for his period of active service 
in the United States Coast Guard Reserve 
from January 2001 to May 2001 and his 
redeployment from September to October 
2001.  If no service medical records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
service connection for residuals of a 
right ankle sprain.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and give them an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claims since September 2000, 
and should include laws and regulations 
and a discussion of the claim in light of 
the enactment of the VCAA, e.g., 
elimination of the requirement to submit 
a well-grounded claim, etc.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




